Citation Nr: 0807307	
Decision Date: 03/04/08    Archive Date: 03/12/08	

DOCKET NO.  04-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1966 to 
July 1969.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's hearing was normal at audiometric 
examinations performed at both enlistment and separation, 
hearing loss for VA purposes is first shown in September 
2004, some 35 years after the veteran was separated from 
service, and the only competent clinical opinion on file is 
against the veteran's claim.  


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided with formal VCAA notice in 
July 2004, prior to the issuance of the rating decision now 
on appeal from October 2004.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised him to submit any relevant 
evidence in his possession.  The service medical records were 
collected for review, and the veteran was provided a VA 
audiometric examination with a review of the claims folder 
and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  Other than written argument, the 
veteran submitted no objective evidence of any kind in 
support of his claims.  He reported no treatment of any kind 
for hearing loss or tinnitus in his originally filed claim in 
July 2004.  In August 2004, in response to his receipt of 
VCAA notice, he wrote that he had no additional evidence or 
information to submit.  All known available evidence has been 
collected, and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability, until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the thresholds for at least 
three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that thresholds above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss in July 2004, 35 years after he 
was separated from service, at age 57.  He reported never 
having sought or required any form of treatment or evaluation 
for hearing loss at any time from service separation forward.  

The service medical records reveal that the veteran was 
provided audiometric testing at both enlistment in 1966 and 
at separation in 1969.  Each of these audiometric 
examinations reveal entirely normal hearing at 500, 1,000, 
2,000, and 4,000 Hertz (3,000 Hertz was often not tested 
during this era).  Although there is some minor variability 
between the pure tone decibel thresholds at the relevant 
frequencies for speech reported in each of these 
examinations, all decibel thresholds tested both at 
enlistment and separation were 0, 5 or 10 decibels, with the 
exception that the veteran had a decibel threshold of 15 for 
the left ear at both enlistment, and separation.  

The service medical records do not contain any complaints, 
findings, treatment or diagnosis for hearing loss at any time 
during service.  It is noteworthy that at the time the 
veteran was examined for separation in April 1969, he 
specifically reported that he did not have hearing loss or 
any other form of ear trouble in the report of medical 
history which he completed at the time of this examination.  

In September 2004, the veteran was provided a VA audiometric 
examination which included a review of his claims folder.  
The veteran informed the audiologist that he worked on the 
maintenance of tanks and personnel carriers with exposure to 
tanks firing during service.  He stated that he worked in a 
feed mill for 22 years after separating from service, and 
that he worked in the "receiving department" of this mill.  
At this time, he met the threshold requirements for 
recognition of hearing loss disability at 38 C.F.R. § 3.385, 
for each ear.  After completing the examination and reviewing 
the claims folder, the VA audiologist wrote that it was 
unlikely that hearing loss at present was related to military 
service, given the results of the audiometric testing in the 
service medical records.  The audiologist also stated that it 
was likely as not that tinnitus was related to military 
service, and he did not provide any reason for this opinion, 
but the Board notes that the veteran told the audiologist on 
examination that he had experienced tinnitus ever since 
service.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for hearing loss.  Although the Board does not doubt that the 
veteran was exposed to some degree of acoustic trauma during 
service, the fact remains that the service medical records 
are entirely silent for complaints or findings of hearing 
loss, and the veteran's hearing was entirely normal at the 
time he was examined at separation.  All of the tested pure 
tone decibel thresholds for speech were 0, 5 or 10 decibels, 
with the exception of a finding of 15 decibels for the left 
ear at 4,000 Hertz, but this was identical decibel threshold 
from the time that the veteran was enlisted earlier in 1966.  
The evidence does not show that the veteran had a degradation 
of hearing during service.

The representative has argued that it is illogical that the 
VA audiologist found that tinnitus at present was causally 
related to service but that hearing loss was not.  He argues 
that it is well accepted that acoustic trauma which might 
result in tinnitus would often also result in high frequency 
sensorineural hearing loss.  Although this is often the case, 
the Board notes that the audiologist only found tinnitus 
related to service "as likely as not," and offered no reason 
for this statement.  Indeed, if anything, this argument tends 
to make the audiologist's opinion with respect to tinnitus 
questionable rather than his opinion with respect to hearing 
loss, given the normal results of audiometric testing during 
service.  

Hearing loss for VA purposes was only shown 35 years after 
the veteran was separated from service, and there is a 
complete absence of objective evidence of chronicity of 
symptomatology as contemplated at 38 C.F.R. § 3.303(d).  No 
hearing loss of any kind is demonstrated during service.  The 
only competent clinical opinion on file is against the 
veteran's claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


